DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. (US 20160131810) hereinafter Takada ‘810.
Regarding claim 1, Takada ‘810 discloses (Figs. 1A-42; in particular Fig. 11B) a polarizer comprising: a transparent substrate (11; section 0087), a dielectric film (12; section 0090) which extends across a surface of the transparent substrate and has a lower refractive index than the transparent substrate, and a plurality of projections (combination of 12-15 and 22-24) which extend in a first direction on top of the dielectric film and are arrayed periodically at a pitch that is shorter than a wavelength of light in a used light region (sections 0084, 0121, 0123-0125), wherein the transparent substrate has a thermal conductivity of at least 10 W/m·K but not more than 40 W/m·K (section 0087; glass, sapphire, or rock crystal), the plurality of projections each have, in order from a side closer to the dielectric film, a first dielectric layer (14), a reflective layer (15) and a functional layer (22-24), the reflective layer comprises a metal or a metal compound (section 0107), and the functional layer is formed from a material different from the reflective layer (sections 0123, 0127).
Regarding claim 3, Takada ‘810 discloses (Figs. 1A-42; in particular Fig. 11B) the functional layer (22-24) has a mixed layer comprising a mixture of a dielectric material (22, 24) and an absorptive material (23).
Regarding claim 4, Takada ‘810 discloses (Figs. 1A-42; in particular Fig. 11B) a refractive index of the transparent substrate (11) is at least 1.70 but not more than 1.80 (section 0087).
Regarding claim 7, Takada ‘810 discloses (Figs. 1A-42; in particular Fig. 11B) if a refractive index of the transparent substrate is deemed ns, a refractive index of the dielectric film is deemed na, and a refractive index of an in-plane region including the first dielectric layer is deemed n1, then a relationship 1<n1<na<ns is satisfied (sections 0087, 0090, 0105).
Regarding claim 8, Takada discloses (Figs. 1A-42; in particular Fig. 11B) a thickness of the first dielectric layer is at least 10 nm but not more than 100 nm (sections 0104, 0114).
Regarding claim 9, Takada discloses (Figs. 1A-42; in particular Fig. 11B) a thickness of the dielectric film is at least 40 nm but not more than 120 nm (sections 0104, 0114).
Regarding claim 11, Takada ‘810 discloses (Figs. 1A-42; in particular Fig. 11B) an optical apparatus comprising the polarizer (sections 0002-0005).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takada ‘810 in view of Takada (US 20190049643) hereinafter Takada ‘643 .
Regarding claim 2, Takada ‘810 does not necessarily disclose the functional layer has, in order from a side closer to the transparent substrate, a second dielectric layer, an absorption layer comprising an absorptive material, and a third dielectric layer. 
Takada ‘643 discloses (Figs. 1-3) the functional layer has, in order from a side closer to the transparent substrate, a second dielectric layer (13), an absorption layer comprising an absorptive material (14), and a third dielectric layer (15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Takada ‘643 to provide a polarizing plate excellent in mechanical strength.
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takada ‘810 in view of Takeda (US 20180180786).
Regarding claim 5, Takada ‘810 does not necessarily disclose a cross-section obtained by cutting the first dielectric layer through a section orthogonal to the first direction is rectangular, trapezoidal, or pseudo-trapezoidal with curved sides.
Takeda discloses (Figs. 1-25) a cross-section obtained by cutting the dielectric layer (14) through a section orthogonal to the first direction is rectangular, trapezoidal, or pseudo-trapezoidal with curved sides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Takeda to suppress scattering of light incident. 
Regarding claim 6, Takada ‘810 does not necessarily disclose in the cross-section, an angle between a side surface and a bottom surface of the first dielectric layer is at least 20° but not more than 90°.
Takeda discloses (Figs. 1-25) in the cross-section, an angle (ϴ) between a side surface and a bottom surface of the first dielectric layer is at least 20° but not more than 90°. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Takeda to suppress scattering of light incident.
Regarding claim 10, Takada ‘810 does not necessarily disclose a transmission axis reflectance in a wavelength region from at least 430 nm to not more than 680 nm is 1% or less.
Takeda discloses (Figs. 1-25) a transmission axis reflectance in a wavelength region from at least 430 nm to not more than 680 nm is 1% or less (sections 0102, 0105, 0111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Takeda to obtain high transmittance characteristics and excellent controllability of reflectance characteristics. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871